file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm




                                                               No. 00-635

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             2001 MT 90N


                                                   IN THE MATTER OF T.S.,

                                                       Youth in Need of Care.

                         APPEAL FROM: District Court of the Thirteenth Judicial District,

                                             In and for the County of Yellowstone,

                                    The Honorable Susan P. Watters, Judge presiding.

                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                              Kevin T. Sweeney; Sweeney & Healow, Billings, Montana

                                                            For Respondent:

                             Hon. Joseph P. Mazurek, Attorney General; Jennifer Anders,

                                       Assistant Attorney General, Helena, Montana

                      Dennis Paxinos, Yellowstone County Attorney; Richard Helm, Deputy

                                               Count Attorney, Billings, Montana

                                                      For Guardian Ad Litem:

                                 Patrick E. Kenney, Attorney at Law, Billings, Montana

                                            Submitted on Briefs: February 1, 2001
                                                  Decided: May 17, 2001



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm (1 of 4)3/28/2007 11:49:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm

                                                                    Filed:

                                    __________________________________________

                                                                    Clerk



Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 The Thirteenth Judicial District Court, Yellowstone County, terminated the parental
rights of T.S.'s mother. The mother appeals. We affirm.

¶3 The issue is whether the District Court erred in finding the mother had failed to
complete treatment plans.

¶4 T.S.'s mother placed him in the care of her own mother (T.S.'s grandmother) when he
was an infant. Then, when T.S. was a little over a year old, his mother asked the
Department of Public Health and Human Services (DPHHS) to find a foster care
placement for him because his grandmother had been arrested on drug charges. DPHHS
placed T.S. in foster care and formulated a treatment plan designed to allow his mother to
resume custody.

¶5 T.S.'s mother has longstanding bipolar mental disorder and chemical dependency
problems and leads a transient lifestyle. At the termination hearing, DPHHS caseworkers
testified that T.S.'s mother had failed to complete either of her two treatment plans over a
10-month time period. She never lived in one place long enough to have it evaluated as a
suitable place for T.S. to live. She did not complete parenting education or follow through
with regular counseling concerning her mental illness.

¶6 The mother points to testimony of her mental health case manager which she claims
conflicts with that of the DPHHS caseworkers. According to the mother's somewhat


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm (2 of 4)3/28/2007 11:49:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm


generous characterization, that testimony is that she had met all the goals and tasks of a
mental health treatment plan which the case manager deemed identical to--or more
comprehensive than--the treatment plan prepared by DPHHS. As a result, the mother
argues the testimony of DPHHS social workers that she failed to complete her treatment
plans does not establish that necessary element for termination of her parental rights under
the requisite standard of proof by clear and convincing evidence.

¶7 The mother is correct that a party seeking to terminate parental rights must present
clear and convincing evidence that the statutory criteria for termination have been met. In
re E.W., 1998 MT 135, ¶ 12, 289 Mont. 190, ¶ 12, 959 P.2d 951, ¶ 12 (citations omitted).
Our appellate standard of review is whether the district court's findings of fact are clearly
erroneous and whether its conclusions of law are correct. See In re E.W., ¶¶ 10-11.

¶8 The mother's parental rights were terminated pursuant to § 41-3-609(1)(f), MCA.

        (1) The court may order a termination of the parent-child legal relationship upon a
        finding that any of the following circumstances exist:

        ...

        (f) the child is an adjudicated youth in need of care and both of the following exist:

        (i) an appropriate treatment plan that has been approved by the court has not been
        complied with by the parents or has not been successful; and

        (ii) the conduct or condition of the parents rendering them unfit is unlikely to
        change within a reasonable time.

The mother's argument on appeal is confined to the District Court's finding under
subsection (1)(f)(i).

¶9 We observe that the record is devoid of any indication that the mental health treatment
plan to which the mother's mental health care manager referred in her testimony was
approved by the court for purposes of these proceedings as required under § 41-3-609(1)(f)
(i), MCA. Even assuming it had been, however, the existence of conflicting evidence does
not preclude a trial court's determination that clear and convincing evidence exists to
support a finding of fact. In re C.B., 2001 MT 42, ¶ 15, 304 Mont. 252, ¶ 15, 20 P.3d 117,
¶ 15 (citing In re J.L. (1996), 277 Mont. 284, 290, 922 P.2d 459, 462). Credibility is
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm (3 of 4)3/28/2007 11:49:07 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm


exclusively within the province of the finder of fact. In re C.B., ¶ 15. As stated above, this
Court reviews a trial court's findings of fact in a parental termination proceeding under the
clearly erroneous standard. See In re E.W., ¶ 10.

¶10 Having reviewed the record, we hold that substantial

evidence supports the District Court's finding that the mother failed to complete treatment
plans and that finding is not otherwise clearly erroneous. The mother does not dispute the
other two necessary findings made by the District Court, that T.S. is an adjudicated youth
in need of care and that her conduct or condition rendering her unfit is unlikely to change
within a reasonable time. The mother has established no error in the termination of her
parental rights.

¶11 Affirmed.

                                                     /S/ KARLA M. GRAY

                                                               We concur:

                                                    /S/ PATRICIA COTTER

                                                /S/ TERRY N. TRIEWEILER

                                               /S/ W. WILLIAM LEAPHART

                                                         /S/ JIM REGNIER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-635%20Opinion.htm (4 of 4)3/28/2007 11:49:07 AM